United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2285
                                    ___________

Clarence H. Nash,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Harley G. Lappin, Sued as Harley B.   *
Lappin; Harold Watts; G. L.           * [UNPUBLISHED]
Hershberger, Sued as Gerald           *
Hershberger; W. I. LeBlanc, Sued as   *
Whitney I. LeBlance, Jr.; David       *
Good; David Edwardy,                  *
                                      *
            Appellees.                *
                                 ___________

                              Submitted: March 30, 2006
                                 Filed: March 30, 2006
                                  ___________

Before WOLLMAN, MURPHY, and COLLOTON, Circuit Judges.
                         ___________

PER CURIAM.

       Clarence Nash, an inmate at the Federal Medical Center (FMC), appeals the
district court’s1 preservice dismissal of his 42 U.S.C. § 1983 complaint for failure to
exhaust administrative remedies.

      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin
L. Noel, United States Magistrate Judge for the District of Minnesota.
       While the exhaustion requirement is an affirmative defense that a defendant
must plead and prove, see Nerness v. Johnson, 401 F.3d 874, 876 (8th Cir. 2005) (per
curiam), it is clear from the dates of the alleged incidents that Nash could not have
administratively exhausted all of his claims when he filed the instant lawsuit, cf.
Myers v. Vogal, 960 F.2d 750, 751 (8th Cir. 1992) (per curiam) (while statute of
limitations is affirmative defense, district court may properly dismiss in forma
pauperis complaint before service when it is apparent from face of complaint that
statute of limitations has run). Accordingly, we affirm but modify the dismissal to be
without prejudice. See Calico Trailer Mfg. Co. v. Ins. Co. of N. Am., 155 F.3d 976,
978 (8th Cir. 1998) (modifying dismissal for failure to exhaust administrative
remedies to be dismissal without prejudice).
                         ______________________________




                                         -2-